United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 11, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-40263
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CARLOS VICENTE RODRIGUEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:05-CR-1527-2
                       --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Carlos Vicente Rodriguez appeals his bench-trial conviction

for conspiracy to possess and possession with intent to

distribute less than 50 kilograms of marijuana in violation of

21 U.S.C. §§ 841(a)(1) and 846.   He contends that the district

court erred when it denied his motion to suppress evidence seized

at an immigration checkpoint because the extended detention and

subsequent search of the vehicle violated his Fourth Amendment

rights.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40263
                                  -2-

     The Fourth Amendment does not protect people from all

searches and seizures, but it does protect them from unreasonable

searches and seizures.   See United States v. Jones, 133 F.3d 358,

361 (5th Cir. 1998).   At an immigration checkpoint, any vehicle

may be stopped even in the absence of any individualized

suspicion of illegal activity so that the Border Patrol Agent may

determine the citizenship status of the people passing through

the checkpoint.   United States v. Garcia-Garcia, 319 F.3d 726,

729 (5th Cir. 2003); United States v. Machuca-Barrera, 261 F.3d

425, 431, 433 (5th Cir. 2001).     “The permissible duration of an

immigration checkpoint stop is therefore the time reasonably

necessary to determine the citizenship status of the persons

stopped.”   Machuca-Barrera, 261 F.3d at 433.    Questions outside

the scope of the stop are permissible, but only insofar as they

do not extend the duration of the stop.     Id. at 432.   Any

detention beyond the time it takes to determine citizenship and,

logically, any subsequent search of a vehicle must be based on

consent or probable cause.     See United States v. Portillo-

Aguirre, 311 F.3d 647, 652-53 (5th Cir. 2002).

     U.S. Border Patrol Agent Wilbert Flores testified that

although he was satisfied with the driver’s citizenship status,

he was not satisfied as to Rodriguez’s citizenship status or that

of the three minor children.    Thus, the extended detention was

permissible to determine their citizenship status and complete

the immigration inspection.     See Machuca-Barrera, 261 F.3d at
                             No. 06-40263
                                  -3-

433.   Further, Agent Flores sought and obtained consent to search

the vehicle’s trunk approximately one minute after the vehicle’s

arrival at the immigration checkpoint, and, thus, consent was

obtained within the lawful duration of the immigration stop.     See

id. at 435.   There is no indication that the driver’s consent was

limited to a cursory inspection of the trunk or that the search

was completed at the primary inspection area.     Thus, the driver’s

consent to search the trunk also justified the continued

detention.    See id.   At the secondary inspection area, the

service canine alerted to the vehicle’s trunk and its contents.

These alerts provided the agents with probable cause to further

extend the detention and search the trunk.     See United States v.

Sanchez-Pena, 336 F.3d 431, 444 (5th Cir. 2003).    Therefore, the

district court did not err when it denied Rodriguez’s motion to

suppress, and the district court’s judgment is AFFIRMED.